Citation Nr: 1339663	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-05 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for closed head injury residuals, post concussion syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978 and from May 1984 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In July 2012, she testified before the undersigned Acting Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.

In November 1998, the Veteran filed a claim for a left hand injury that has not yet been adjudicated.  The issue of entitlement to service connection for a left hand injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding records which are potentially pertinent to the appeal and to afford the Veteran a new VA examination to evaluate the severity of her service-connected closed head injury residuals.  


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her closed head injury residuals.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the Virtual VA e-folder.  

A specific request should be made for treatment records from the Tampa VA Medical Center (VAMC), dated between April 2007 and April 2008 and since September 2008.  

If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.

2. Associate with the claims file the Veteran's VA vocational rehabilitation folder.

3.  After all available records have been associated with the claims file/Virtual VA e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected closed head injury residuals.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should report all pertinent symptomatology and findings in detail, utilizing the Compensation and Pension Examination traumatic brain injury (TBI) Examination Guidelines.

The examiner is asked to specifically address the degree to which the service-connected closed head injury residuals are manifested by facets of cognitive impairment and other residuals, including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The examiner should specifically consider the assertions of the Veteran, made during the July 2012 hearing, that her service-connected closed head injury residuals result in neurobehavioral effects which interfere with workplace and social interaction (see July 2012 Hearing Transcript, pages 8-9) as well as her testimony that her memory and communication abilities have been affected by her head injury (see July 2012 Hearing Transcript, pages 10-11).  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected closed head injury residuals from those attributable to any other disability, to include the Veteran's service-connected anxiety disorder and depression, not otherwise specified.  In this regard, the August 2010 VA examiner commented that any impairment of interaction and functioning was the result of anxiety and not TBI.  

If it is not medically possible to distinguish the symptoms and effects of the service-connected closed head injury residuals from those attributable to any other disability, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with her service-connected closed head injury residuals.

The examiner should also comment as to whether it is possible to distinguish the symptoms and effects of the service-connected closed head injury residuals from those attributable to any post-service injury.  An October 2000 psychological evaluation included in the Veteran's Social Security Administration (SSA) records lists the Veteran's "brain insults" as including her two in-service injuries and also being punched severely in the head by her boyfriend in 1997.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with her service-connected closed head injury residuals.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and her representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

